Citation Nr: 1451372	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis and strain of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent prior to May 16, 2014, for service-connected left knee disability.

3.  Entitlement to an evaluation in excess of 20 percent on or after May 16, 2014, for service-connected left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent prior to May 16, 2014, for service-connected right knee disability.

5.  Entitlement to an evaluation in excess of 20 percent on or after May 16, 2014, for service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran has discussed his depression in various submissions to the RO and again raised the issue of depression and PTSD at his May 2014 VA examination.  However, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  Throughout the appeal period, the Veteran's service-connected right knee disability has been shown to have painful limited flexion and mild instability.  He has not had ankylosis, moderate lateral instability or recurrent subluxation, symptomatic removal of semilunar cartilage, flexion limited to 30 degrees, extension limited to 10 degrees, or impairment of the tibia and fibula.

3.  As of May 16, 2014, the Veteran had a meniscus abnormality of the right knee with locking and effusion.  He has not been shown to have such symptomatology prior to that date.

4.  Throughout the appeal period, the Veteran's service-connected left knee disability has been shown to have painful limited flexion and mild instability.  He has not had ankylosis, moderate lateral instability or recurrent subluxation, symptomatic removal of semilunar cartilage, flexion limited to 30 degrees, extension limited to 10 degrees, or impairment of the tibia and fibula.

5.  As of May 16, 2014, the Veteran had a meniscus abnormality of the left knee with locking and effusion.  He has not been shown to have such symptomatology prior to that date. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for osteoarthritis and strain of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.59, 4.71a, Diagnostic Code 5235-5242 (2014).

2.  The criteria for an evaluation of 10 percent, but no higher, for painful limited flexion for the Veteran's service-connected right knee disability have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for an evaluation of 10 percent, but no higher, for painful limited flexion for the Veteran's service-connected left knee disability have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5260 (2014).

4.  The criteria for an evaluation of 20 percent, but no higher, for a meniscus disorder with frequent episodes of locking and effusion associated with the Veteran's service-connected right knee disability have been met as of May 16, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5258 (2014).

5.  The criteria for an evaluation of 20 percent, but no higher, for a meniscus disorder with frequent episodes of locking and effusion associated with the Veteran's service-connected left knee disability have been met as of May 16, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5258 (2014).

6.  The criteria for an evaluation of 10 percent, but no higher, for instability associated with the Veteran's service-connected right knee disability have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for an evaluation of 10 percent, but no higher, for instability associated with the Veteran's service-connected right knee disability have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a. Diagnostic Code 5257 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in December 2008 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  The RO also issued a notice letter to the Veteran in April 2009.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The December 2008 and April 2009 notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The December 2008 and April 2009 letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran did not identify any outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in December 2008 and May 2014 in connection with his increased evaluation claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 and May 2014 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria relevant to rating the disabilities in this case.  

The Board notes that the Veteran argued in his April 2011 VA Form 9 that the December 2008 VA examination was "rushed."  The Board finds that the December 2008 VA examiner addressed all of the rating criteria necessary to evaluate the Veteran.  With regard to the Veteran's lumbar spine, while the 2008 examiner did not specifically indicate whether the Veteran had any incapacitating episodes within the previous year, the Board finds that such a discussion was not necessary, as that examiner did not diagnose the Veteran with intervertebral disc syndrome.  Diagnostic testing cited to in the report also noted that the height of the lumbar spine intervertebral disk spaces were normal.  There is no indication that the 2008 examiner rushed the examination or otherwise provided an inadequate examination.  As such, the Board finds that the 2008 examination was adequate for rating purposes.  Further, the Board notes that the Veteran was also afforded an adequate VA examination in May 2014, which evaluated the Veteran's lumbar spine and knees.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the RO has complied with the Board's March 2014 remand directives.  Specifically, as previously discussed, a new VA examination was obtained in May 2014 pursuant to the Board's March 2014 remand.  As such, no further development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Lumbar Spine

The Veteran is currently assigned a 20 percent evaluation for his osteoarthritis and strain of the lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

Under the General Rating Formula, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  Normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his lumbar strain.

The Veteran was afforded a VA examination for his lumbar spine disorder in December 2008.  At that time, the Veteran reported pain and stiffness in his low back.  He reported difficulty getting out of bed in the morning, but stated that his back condition did not interfere with his activities of daily living.  He was not using a back brace or cane, but was taking medication for pain.  An examination revealed no postural abnormalities or fixed deformities of the spine; however, the Veteran was found to have some spinal instability, paraspinal tenderness and palpable tautness spasm during range of motion, and a slow, steady, extremely guarded gait.  Forward flexion of the spine was recorded as 40 degrees.  Motor strength and muscle tone were normal, as was the Veteran's sensory examination and deep tendon reflexes.  The Veteran denied bowel or bladder involvement.

The Veteran then underwent a second VA examination in May 2014.  At that time, the Veteran reported severe pain and flare-ups which left him unable to do anything.  Forward flexion of his lumbar spine was recorded at 65 degrees, with a combined range of motion of the thoracolumbar spine of 125 degrees.  After repetition, the Veteran's forward flexion of the lumbar spine was noted to be 40 degrees, with a combined range of motion at 85 degrees.  In addition to loss of motion upon repetition, the Veteran was also noted to have weakened movement, incoordination, and pain upon repetition.  Muscle spasm and guarding severe enough to cause abnormal gait was again noted at that examination.  The Veteran did not have muscle atrophy or abnormal reflexes.  The examiner diagnosed the Veteran with intervertebral disc syndrome, but reported that the Veteran had had no incapacitating episodes over the previous 12 months due to this condition.  It was noted that the Veteran's lumbar spine disorder impacted his ability to work when walking, standing, climbing stairs, kneeling, squatting, and weight bearing, but that the claimant could hold a sedentary job with limited ambulating.

Review of the Veteran's VA medical records show that the Veteran has reported pain of the lumbar spine during the relevant time period.

In order to receive an evaluation of 40 percent under General Formula, the evidence of record must demonstrate forward flexion of the thoracolumbar spine at 30 degrees or less or favorable anklyosis of the entire thoracolumbar spine.  Review of the Veteran's claims file does not show restricted range of motion of the lumbar spine such that his forward flexion is 30 degrees or less.  Moreover, the Veteran has not been shown to have ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted). Based on the aforementioned range of motion findings, the record shows that the Veteran's spine is not fixated or immobile.  Therefore, an increased evaluation is not warranted under the General Formula.
 
In addition, the evidence does not show that the Veteran has had incapacitating episodes meeting the durational requirement for an increased rating under the intervertebral disc syndrome rating criteria noted above.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran did tell the May 2014 VA examiner that he experiences flare-ups wherein he cannot do anything as a result of his lumbar spine disorder.  However, there are no treatment records documenting a prescription of bed rest during the relevant time period.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability. See Bierman v. Brown, 6 Vet. App. 125, 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is already service-connected for radiculopathy of the left and right lower extremities and for erectile dysfunction.  Moreover, he denied having bowel or bladder impairment at the December 2008 VA examination, and the May 2014 VA examination did not reveal muscle atrophy or abnormal reflexes.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological 
deficiency that is a manifestation of his service-connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to 
rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.


The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that the Veteran's VA 2014 examiner found painful range of motion, abnormal gait, weakness, instability, and incoordination.  However, the effect of the pain and muscle spasm and guarding severe enough to cause abnormal gait in the Veteran's spine is contemplated in the currently assigned 20 percent evaluation.  Considering the results of both VA examinations and the Veteran's overall disability picture, the Board finds that any functional impairment due to the noted pain is not the functional equivalent of forward flexion to less than 30 degrees or ankloysis of the spine.  In summary, the disability does not more nearly approximate the criteria for the 40 percent evaluation.  

The Board also acknowledges that the Veteran has offered testimony regarding the severe pain he experiences as a result of his lumbar spine disorder.  The Veteran is competent to testify regarding such pain; however, as noted above, pain alone does not constitute functional loss, and the Board has considered the Veteran's pain in evaluating the Veteran's claim under the relevant Diagnostic Codes and the holdings in DeLuca.  The Board finds that the Veteran's 20 percent evaluation already accounts for the Veteran's pain and difficulty with mobility as a result of his lumbar spine injury.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.


II.  Right and Left Knees

The Veteran has appealed the assignment of the 10 percent evaluations from October 8, 2008, and 20 percent since May 16, 2014, for both his service-connected right knee disability and his left knee disability.  He is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5258 for his right knee disorder and Diagnostic Code 5258 for his left knee disorder.  The 10 percent evaluation from October 2008 appears to have been based on painful range of motion, and his 20 percent evaluation since May 16, 2014, appears to be based on the presence of a meniscus abnormality with episodes of pain, locking, and effusion.  

The Veteran was afforded a VA examination in December 2008.  At that time, he reported sharp, stabbing pain, swelling, stiffness, weakness, and buckling of his knees.  He also noted increased pain upon climbing stairs, bending at the knees, sitting with flexed knees, or prolonged standing; however, his condition did not interfere with his employment as a teacher.  The Veteran was also not using braces, crutches, or a cane at that time.  Upon examination, the Veteran reportedly had a steady gait and no swelling, but moderate crepitus and popping of the knees was noted, as was significant weakness during a modified squat at 40 degrees.  Flexion of the knees was recorded as 0 to 115 degrees bilaterally, with 0 degrees of full extension; however, moderate limitation was noted due to pain.  Upon repetition, the Veteran had increased weakness, incoordination, and guarding of the knees, but no additional loss of motion.  The examiner also reported mild mediolateral instability of the knees bilaterally.  

The Veteran underwent another examination in May 2014.  At that examination, the Veteran reported pain, swelling, and "locking up," which had caused him to fall and had left him unable to get up at times.  He reported flare-ups with severe pain, falling, and the inability to walk well.  Flexion in the right knee was recorded at 50 degrees, and flexion in the left knee was at 45 degrees.  Upon repetition, the Veteran's flexion was 45 degrees bilaterally, with weakness, excess fatigability, incoordination, and pain on movement.  The examiner did not find instability; however, a meniscal condition was diagnosed with frequent episodes of joint locking, pain, and effusion bilaterally.  It was also noted that the Veteran wore knee braces constantly at that time for support.  Traumatic degenerative arthritis in the right knee was also diagnosed.

The Veteran's VA medical records and testimony during the relevant time period also noted the presence of knee pain and crepitus and reported swelling and buckling.  The Veteran's testimony further reported that his knee pain was constant, interfered with his sleep, and was accompanied by swelling.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that increased evaluations are warranted for both knees.  

First, the Veteran has shown decreased range of motion or painful range of motion throughout the entire appeal period.  Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

At the December 2008 examination, the Veteran had 0 to 115 degrees of flexion and 0 degrees of extension; however, the examiner reported moderate limitation due to pain, as well as increased weakness, incoordination, and guarding of the knees as a result of repetition.  The May 2014 examiner also noted weakness, excess fatigability, incoordination, and pain on movement upon repetition.  He recorded the Veteran's left knee flexion at 45 degrees and the Veteran's right knee flexion at 50 degrees, but it was reduced to 45 degrees upon repetition.  Based on these findings, the Board finds that the Veteran's symptoms more nearly approximate a 10 percent evaluation under DeLuca and Diagnostic Code 5260 for the entire appeal period.  However, the Board finds that the Veteran does not warrant an evaluation in excess of 10 percent, as he has not been shown to have flexion limited to 30 degrees in 

In addition, the Board has considered whether the Veteran may be entitled to a separate evaluation for limitation of extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  

The Veteran's extension of both knees has not been shown to be limited to 5 degrees or greater at any point during the appeal period.  As such, the Board finds that a higher or separate evaluation is not warranted under Diagnostic Code 5261.  The Board does note that the Veteran has been found to have pain upon motion; however, the Veteran has already been granted a 10 percent evaluation for painful motion under DeLuca, as discussed above.

The Board also finds that the Veteran's symptoms of instability warrant a 10 percent evaluation for each knee for the entire appeal period.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  During his December 2008 VA examination, the Veteran reported that his knees would buckle and give way, and upon examination, the examiner found mild mediolateral instability bilaterally.  At the Veteran's May 2014 VA examination, the examiner did not diagnose the Veteran with instability following an examination and stability testing; however, the Board notes that the Veteran continued to report symptoms of instability.  In particular, he complained of falls, the inability to walk well upon flare-ups, and was wearing bilateral braces for support.  The Board finds that such continued symptomatology warrants a 10 percent evaluation for mild instability for both knees under Diagnostic 5257 throughout the appeal period.  However, the Veteran is not entitled to an evaluation in excess of 10 percent for either knee, as he has not been shown to have moderate instability.  Indeed, the December 2008 VA examination described the instability as only mild, and the May 2014 VA examination did not reveal any objective evidence of instability.

The Veteran is currently assigned a 20 percent evaluation under Diagnostic Code 5258 for a meniscus abnormality with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation represents the maximum schedular rating available under that diagnostic code.  Therefore, an evaluation in excess of 20 percent cannot be granted under Diagnostic Code 5258 on or after May 16, 2014.  The Board also notes that there was no diagnosis of a meniscus or cartilage disorder prior to May 16, 2014.  As such, a 20 percent evaluation for the period from prior to May 16, 2014, is not warranted.  

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased evaluation is warranted under other relevant governing codes, such as that governing ankyloses, the removal of semilunar cartilage, and  impairment of the tibia and fibula, the Board finds that the criteria for separate or higher ratings for are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262.  In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's knees are not fixated or immobile.  There is also no evidence that he has had surgery to remove any cartilage or has any impairment of the tibia and fibula.  Nor has there been any such allegation made by the Veteran or his representative.  

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

In summary, the Board concludes that the each knee warrants a 10 percent evaluation under Diagnostic 5260 for painful limited motion, a 20 percent evaluation under Diagnostic Code 5258 for a meniscal condition with frequent episodes of locking and effusion, and a 10 percent evaluation under Diagnostic Code for mild lateral instability.  The evaluations under Diagnostic Codes 5260 and 5257 are warranted throughout the entire appeal period, and the evaluation under Diagnostic Code 5258 is warranted since May 16, 2014.  In granting these claims, the Board notes that they are each based on separate symptomatology, i.e. painful limited motion, a meniscus condition with locking and effusion, and mild lateral instability.  Thus, it does not violate the rule against pyramiding. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's osteoarthritis and strain of the lumbar spine, left knee disorder and right knee disorder are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include painful and/or limited range of motion of the lumbar spine and knees, as well as locking, effusion, lateral instability and a meniscus condition.  There are higher ratings available under the diagnostic codes for various symptoms of the disorders, but the Veteran's disabilities are not productive of such manifestations.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, the Board notes that under, Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran has not identified or alleged any combined effect.  Nor does the evidence suggest that there is any combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected osteoarthritis and strain of the lumbar spine, left knee disorder, and right knee disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An evaluation in excess of 20 percent for osteoarthritis and strain of the lumbar spine is denied.

An evaluation of 10 percent for painful limited flexion of the left knee for the entire appeal period is granted.

An evaluation of 10 percent for painful limited flexion of the right knee for the entire appeal period is granted.

An evaluation of 10 percent for mild instability of the right knee for the entire appeals period is granted.

An evaluation of 10 percent for mild instability of the left knee for the entire appeals period is granted.

An evaluation in excess of 20 percent for a meniscus abnormality of the left knee on or after May 16, 2014, is denied.

An evaluation in excess of 20 percent for a meniscus abnormality of the right knee on or after May 16, 2014, is denied.

An evaluation in excess of 20 percent for a meniscus abnormality of the left knee prior to May 16, 2014, is denied.

An evaluation in excess of 20 percent for a meniscus abnormality of the right knee on or after May 16, 2014, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


